Grace, J.
(dissenting). Section 208 of the Constitution of the state of North Dakota provides': “The right of the debtor to enjoy the comforts and necessaries of life shall be recognized by wholesome laws, exempting from forced sale to all heads of families a homestead, the value of which shall be limited and defined by law.”
In compliance with and pursuance of this constitutional mandate the legislature of North Dakota enacted § 5608 of the Compiled Laws of 1913 of North Dakota, which reads thus: “The homestead of a married person cannot be conveyed or encumbered unless the instrument by which it is conveyed or encumbered is executed and acknowledged by both husband and wife.”
This court has held in an unbroken line of decisions that a mortgage or conveyance of the homesteads executed and acknowledged by the husband only is void. Silander v. Gronna, 15 N. D. 552, 125 Am. St. *516Rep. 616, 108 N. W. 544. In that case this court in the syllabus said: “A contract by a husband for the sale of the homestead of himself and wife is void, and an action against him for damages for its breach cannot be maintained.” To the same effect is Gaar, S. & Co. v. Collin, 15 N. D. 622, 110 N. W. 81. In the syllabus of that case is the following language: “Section 5052, Rev. Codes 1905 [same as 5608, Comp. Laws 1913], which requires the signature of both husband and wife to all conveyances and encumbrances of the homestead, is a proper means for protecting and perpetuating the homestead, and is not open to the objection that, by legislative action alone, it impairs or defeats the husband’s right of individual conveyance.”
That language would seem to fairly and clearly state the meaning of the section under consideration to be much the same as § 208 of the Constitution. The language of the section is in harmony with the intent and purpose of that section of the Constitution. A long line of decisions of this court, possibly between fifteen and twenty, are largely to the same effect. See Dieter v. Fraine, 20 N. D. 484, 128 N. W. 684; Bremseth v. Olson, 16 N. D. 242, 13 L.R.A.(N.S.) 170, 112 N. W. 1056, 14 Ann. Cas. 1155; Helgebye v. Dammen, 13 N. D. 167, 100 N. W. 245; Severtson v. Peoples, 28 N. D. 382, 148 N. W. 1054; Rasmussen v. Stone, 30 N. D. 451, 152 N. W. 809; Swingle v. Swingle, 36 N. D. 619 and many others.
If § 5610, Comp. Laws 1913, means what the majority opinion maintains, it is cleazdy opposed to and in conflict with § 208 of our Constitution, and is invalid and uzieonstitutional. Homestead laws should be liberally construed to effect their evident purpose, viz., the protection of the home and faznily. Section 5610 is a law designed to benefit creditors, and as opposed to the Homestead Exemption Law should be strictly construed, and as thus construed, if it is found to be opposed to the plain meaning and intent of .§ 208 of our Constitution and if it operates to destroy the beneficent intent and purpose of the homestead, it should be declared invalid and unconstitutional.
Under the majority opinion, a mortgage upon a homestead given by the husband only while the husband and wife are in possession thereof is valid, and may be enforced as soon as possession is not maintained by those claiming the homestead. Such a construction nullifies § 5608, *517Comp. Laws 1913, and is contrary to the plain terms, meaning, and intent of § 208 of our Constitution.
The greatness, welfare, safety, and healthful existence of the state or nation depend largely on salutary laws which protect the home, the source from which is obtained largely their future citizens. The greatness and prosperity of a state or nation is largely measured by the contentment, happiness, and security to be found in those homes. A law which throws protection about such home, and secures it to those who are raising the future citizens of the state, should have a very liberal construction to effect its purposes, and should, where there is possibly some conflict between it and another law designed to satisfy rapacious creditors, be preferred where it is the evident purpose of that other law to curtail the benefits of laws enacted to protect the homestead exemption as defined by law and as protected by the Constitution.